Mabry, J.
An information for an assault with intent to murder was filed in the Criminal Court of Record for Duval *414county against plaintiff in error.' The charging part of the information is that the defendant “on the 29th day of July, in the year of our Lord one thousand eight hundred! and ninety-nine, in the county and State aforesaid, of his malice aforethought and with a premeditated design and intent unlawfully to kill and murder one George L. Miller, in and upon him the said George L. Miller an assault did make.with a certain deadly weapon, to-wit: a' pistol, which he the said A. H. Anderson then and there held in his hands, andl him the said George L. Miller did then and ¡there heat, .bruise, wound and illtreat; wherefore, by .virtue of the statute in such cases made and provided, the said A. H. Anderson is deemed to have committed the crimje of assault with intent to murder, contrary to the form of the statute,” &c.
After arraignment the defendant was convicted of the crime charged, and mlovedl in arrest of judgment on the grounds that the information was insufficient din form and substance to base any judgment on, and failed to charge an assault with intent to murder, and did not charge any of the offenses covered. by ¡section -, Revised Statutes, or any crime under the laws ¡of the State. The motion was overruled by the court and the defendant sentenced to the State penitentiary.
■ The error assigned and! insisted on is the ruling of the court denying the motion in arrest of judgmlent.
It. is contended by counsel for plaintiff in error that the information fails to allege that the assault was made With intent to murder, as required by the rulings in the cases of Hogan v. State, 42 Fla. 562, 28 South. Rep. 763, and Ruis v. State, 43 Fla. 186, 30 South. Rep. 803. The information in the present case, as in the cases cited, is framed under section 2403 Revised Statutes, and ac*415cording to our ruling the purpose of the section is ¡to punish assaults made with intent to commit a substantive crime of felony, and that this intent is the gist of the offense ito the attempted felony and should be alleged with the same certainty required as to other material allegations. In the Hogan case the information alleged that the defendants on a given date in a diesigr nated locality committed an assault with a deadly weapon upon a certain person and then and there did heat, bruise, wound and illtreat him, the said defendants then and there having a premeditated design and intent then and there unlawfully to kill and murder. It was held that-the intent nfust not be left to uncertain inference, and that a mere statement of such intent in the conclusion of the information by way of legal deductions from facts previously alleged was not sufficient. The ruling in -the Buis case is to the same effect. We are of opinion that the information in the case now before ns differs from those in the cases cited, and that the intent with which the assault was made is stated with sufficient definiteness aniel certainty. It is distinctly alleged that on a certain date the defendant with a premeditated design and intent unlawfully to kill and murder one Miller bd and upon him an assault did make with a certain deadly weapon, and him said Miller did then and there heat, bruise, wound and! illtrefit. This sufficiently connects in point of time the feloneons intent with the assault and the information is not objectionable on the ground urged. We are of opinion therefore, that the dour.t did mot err in overruling the motion in arrest of judgment, and the judgment must be affirmed.
Order to be entered 'affirming the judgment..